BORDEN, J.,
concurring. I fully agree with and join the majority opinion. I write separately only to address briefly the underlying question of whether the preparation and filing of petitions by social workers employed by and acting on behalf of the department of children and families (department) constitutes the practice of law. In my Anew, it does not.
In deciding whether certain conduct constitutes the practice of law, “the decisive question is whether the acts performed [are] such as are commonly understood to be the practice of law.” (Internal quotation marks omitted.) Statewide Grievance Committee v. Patton, 239 Conn. 251, 254, 683 A.2d 1359 (1996). As judges, we are entrusted with the obligation of articulating that common understanding on a case-by-case basis. Because the language of the definition offers little guidance as applied to any particular set of facts, we are required to give content to the definition in each case based on our knowledge of the history, tradition and *16experience of the practice of law — and what has commonly been considered not to be the practice of law— in this state.
Of course, lawyers routinely prepare and file petitions in court — in both routine and, as in this type of case, very significant matters. That does not mean, however, that whenever someone files such a petition on someone else’s behalf1 — whether routine or significant — that conduct invariably constitutes the practice of law. A distinction may be drawn between actions taken on behalf and at the behest of a public agency in furtherance of its statutory mandate, as in the present case, and comparable conduct undertaken by a private individual acting in a representative capacity. This distinction embodies a policy determination that is grounded in the principle of necessity: public agencies, and the individuals who serve as their chiefs, are compelled by statute to carry out certain tasks and fulfill certain statutory responsibilities that often have significant legal consequences, and that often involve interaction with the judicial system; in order to satisfy these statutory mandates, they must, of necessity, act through human agents, and those agents, of necessity, cannot all be attorneys. For me, this distinction and its underlying policy considerations, require the conclusion that the preparation and filing of a petition in the juvenile division of the Superior Court by a department social worker does not constitute the practice of law.
First, as the commissioner of the department informs us, “[b]etween September 1, 1994, [and] August 31, 1995, the commissioner or her designees executed and filed 5337 petitions for neglect, revocation or extension of commitments, and for termination of parental rights . . . .Although assistant attorneys general often review *17termination petitions before they are filed, some are not reviewed. Due to time constraints and pressing case loads, assistant attorneys general often are unable to review carefully termination petitions prior to their filing. Neglect petitions and motions for [orders of temporary custody] are rarely reviewed by an assistant attorney general prior to filing. However, subsequent to their filing, assistant attorneys general file appearances in the cases and, if necessary, file amended petitions. In this case, in fact, an assistant attorney general did precisely that.” This history is persuasive evidence that the preparation and filing of such petitions without the intervention of an assistant attorney general has not been commonly understood to constitute the practice of law.
Second, our history, tradition and experience indicate that similar conduct by public officials acting pursuant to their statutory responsibilities does not constitute the practice of law. Probation officers have long and often prepared and filed petitions for violation of probation in criminal matters; see General Statutes § 53a-32;2 *18and for delinquency in juvenile matters. See Practice Book § 26-1 (l).3 *3 The commissioner of social services has long and often prepared and filed petitions in the Probate Court for the appointment of conservators for the elderly; see General Statutes § 17b-456;4 and municipal first selectmen and other municipal chief executive *19officers have long and often filed petitions in the Probate Court for the necessary psychiatric commitment of individuals who are dangerous to themselves or others. See General Statutes § 17a-497 (a).5 Police officers have long and often prepared and presented to judges *20applications for search warrants; see General Statutes § 54-33a;6 and have instituted criminal proceedings through the preparation and issuance of misdemeanor summonses. See General Statutes § 54-1h.7 Our history, tradition and experience are persuasive evidence that *21these officials have not been commonly understood to have been engaging in the practice of law, and the conduct in question in the present case is no more the practice of law than the conduct of these public officials.

 In the present case, for example, the social worker prepared and filed the petition on behalf of the commissioner of the department.


 General Statutes § 53a-32 provides: “Violation of probation or conditional discharge. Arrest. Hearing. Disposition, (a) At any time during the period of probation or conditional discharge, the court or any judge thereof may issue a warrant for the arrest of a defendant for violation of any of the conditions of probation or conditional discharge, or may issue a notice to appear' to answer to a charge of such violation, which notice shall be personally served upon the defendant. Any such warrant shall authorize all officers named therein to return the defendant to the custody of the court or to any suitable detention facility designated by the court. Whenever a sexual offender, as defined in section 54-102s, has violated the conditions of his probation by failing to notify his probation officer of any change of his residence address, as required by said section, such probation officer may notify any police officer that such person has, in his judgment, violated the conditions of his probation and such notice shall be sufficient warrant for the police officer to arrest such person and return him to the custody of the court or to any suitable detention facility designated by the court. Any probation officer may arrest any defendant on probation without a warrant or may deputize any other officer with power to arrest to do so by giving him a written statement setting forth that the defendant has, in the judgment of the probation officer, violated the conditions of his probation. Such *18written statement, delivered with the defendant by the arresting officer to the official in charge of any correctional center or other place of detention, shall be sufficient warrant for the detention of the defendant. After making such an arrest, such probation officer shall present to the detaining authorities a similar statement of the circumstances of violation. Provisions regarding release on bail of persons charged with a crime shall be applicable to any defendant arrested under the provisions of this section. Upon such arrest and detention, the probation officer shall immediately so notify the court or any judge thereof. Thereupon, or upon an arrest by warrant as herein provided, the court shall cause the defendant to be brought before it without unnecessary delay for a hearing on the violation charges. At such hearing the defendant shall be informed of the manner in which he is alleged to have violated the conditions of his probation or conditional discharge, shall be advised by the court that he has the right to retain counsel and, if indigent, shall be entitled to the services of the public defender, and shall have the right to cross-examine witnesses and to present evidence in his own behalf.
“(b) If such violation is established, the court may: (1) Continue the sentence of probation or conditional discharge; (2) modify or enlarge the conditions of probation or conditional discharge; (3) extend the period of probation or conditional discharge, provided the original period with any extensions shall not exceed the periods authorized by section 53a-29; or (4) revoke the sentence of probation or conditional discharge. If such sentence is revoked, the court shall require the defendant to serve the sentence imposed or impose any lesser sentence. No such revocation shall be ordered, except upon consideration of the whole record and unless such violation is established by the introduction of reliable and probative evidence and by a preponderance of the evidence.”


 Practice Book § 26-1 (l) provides: “ ‘Petition’ means a formal pleading, executed under oath alleging that the respondent is within the court’s authority to abdicate the matter which is the subject of the petition by reason of cited statutory provisions and seeking a disposition. Except for a petition for erasure of record, such petitions invoke a judicial hearing and shall be executed by any one of the parties authorized to do so by statute, provided a delinquency petition may be executed by either a probation officer or juvenile prosecutor.”


 General Statutes § 17b-456 provides: “Appointment of conservator for elderly person lacking capacity to consent to protective services, (a) If the Commissioner of Social Services finds that an elderly person is being abused, *19neglected, exploited or abandoned and lacks capacity to consent to reasonable and necessary protective services, he may petition the Probate Court for appointment of a conservator of the elderly person pursuant to the provisions of sections 45a-644 to 45a-662, inclusive, in order to obtain such consent.
“(1)) Such elderly person or the individual, agency or organization designated to be responsible for the personal welfare of the elderly person shall have the right to bring a motion in the cause for review of the Probate Court's determination regarding the elderly person’s capacity or an order issued pursuant to sections 17b-450 to 17b-461, inclusive.
‘(c) The Probate Court may appoint, if it deems appropriate, the Commissioner of Social Services to be the conservator of the person of such elderly person.
“(d) In any proceeding in Probate Court pursuant to provisions of sections 17b-450 to 17b-461, inclusive, the Probate Court shall appoint an attorney to represent the elderly person if he is without other legal representation.”


 General Statutes § 17a-497 provides in relevant part: “Commitment jurisdiction. Application. Appointment of three-judge court, (a) The jurisdiction of the commitment of a person with psychiatric disabilities to a hospital for psychiatric disabilities shall be vested in the court of probate for the district in which such person resides or, when his or her place of residence is out of the state or unknown, in which he or she may be at the time of filing the application, except in cases where it is otherwise expressly provided by law. In any case in which the person is hospitalized in accordance with the provisions of sections 17a-498, 17a-502 or 17a-506, and an application for the commitment of such person is filed in accordance with the provisions of said sections, the jurisdiction shall be vested in the court of probate for the district in which the hospital where such person is a patient is located. In the event that an application has been previously filed in another probate court with respect to the same confinement, no further action shall be taken on such prior application. If the respondent is confined to a hospital, notwithstanding the provisions of section 45a-7, the judge of probate from the district where the application was filed shall hold the hearing on such commit ment at the hospital where such person is confined, if in the opinion of at least one of the physicians appointed by the court to examine him it would be detrimental to the health and welfare of the respondent to travel to the court of probate where the application was filed or if it could be dangerous to the respondent or others for him to travel to such court. Courts of probate shall exercise such jurisdiction only upon written application alleging in substance that such person has psychiatric disabilities and is *20dangerous to himself or herself or others or gravely disabled. Such application may be made by any person and, if any person with psychiatric disabilities is at large and dangerous to the community, the first selectman or chief executive officer of the town in which he or she resides or in which he or she is at large shall make such application. . . .”


 General Statutes § 54-33a provides: “Issuance of search warrant, (a) As used in sections 54-33a to 54-33g, inclusive, ‘property’ includes, without limitation, documents, books, papers, films, recordings and any other tangible thing.
“(b) Upon complaint on oath by any state’s attorney or assistant state’s attorney or by any two credible persons, to any judge of the Superior Court, that he or they have probable cause to believe that any property (1) possessed, controlled, designed or intended for use or which is or has been used or which may be used as the means of committing any criminal offense; or (2) which was stolen or embezzled; or (3) which constitutes evidence of an offense, or that a particular person participated in the commission of an offense, is within or upon any place, thing or person, such judge, except as provided in section 54-33j, may issue a warrant commanding a proper officer to enter into or upon such place or thing, search the same or the person and take into his custody all such property named in the warrant.
“(c) A warrant may issue only on affidavit sworn to by the complainant or complainants before the judge and establishing the grounds for issuing the warrant, which affidavit shall be part of the arrest file. If the judge is satisfied that grounds for the application exist or that there is probable cause to believe that they exist, he shall issue a warrant identifying the property and naming or describing the person, place or thing to be searched. The warrant shall be directed to any police officer or a regularly organized police department or any state policeman or to a conservation officer, special conservation officer or patrolman acting pursuant to section 26-6. It shall state the grounds or probable cause for its issuance and it shall command the officer to search within a reasonable time the penson, place or thing named, for the property specified.”


 General Statutes § 54-1h provides: “Arrest by complaint and summons for commission of misdemeanor. Any person who has been arrested with or without a warrant for commission of a misdemeanor, or for an offense the penalty for which is imprisonment for not more than one year or a fine of not more than one thousand dollars, or both, may, in the discretion of the arresting officer, be issued a written complaint and summons and be released on his written promise to appear on a date and time specified. If any person so arrested and summoned fails to appear for trial at the place *21and time so specified, or on any court date thereafter, a warrant for his rearrest or a capias shall be issued and he shall also be subject to the provisions of section 53a-173.”